I concur in the judgment of affirmance because the question involved relates not to the jurisdiction of the court of the person of the defendant Schlachter, but to the jurisdiction of the cause of action. The defendant could not have *Page 74 
entered his appearance, or in any way have conferred upon the court jurisdiction of the alleged cause of action, for the reason that the record discloses that no cause of action in fact existed as to him.
Section 10770 of the General Code creates a cause of action which otherwise would not exist. If an action to enforce the right so given is not commenced within two years after the death of the decedent, as provided in Section 10772, then the cause of action so created ceases to exist. There is then no cause of action of which the court has or can obtain jurisdiction. This being true, the court possessed the power to dismiss the petition of the plaintiff as to the defendant in question, regardless of the manner in which the court was advised of such want of jurisdiction; but there was no defect in the manner of the service of the summons, and therefore the motion to quash should have been overruled. But, nevertheless, for the reasons stated, the judgment of dismissal was correct and should be affirmed. *Page 75